Citation Nr: 1541926	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  09-03 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for residuals of a right symphysis pubis fracture disability. 

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from January 2003 to October 2005.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which granted service connection for status-post right symphysis pubis fracture and assigned an initial rating of 10 percent for this disability.  The Veteran appealed the assigned rating in this decision and the matter is now before the Board.  The Board notes that the Agency of Original Jurisdiction (AOJ) for this claim is the RO in Milwaukee, Wisconsin.  

This case was previously before the Board in December 2011 and June 2014, at which times the Board remanded the case for additional evidentiary and procedural development.  As discussed in more detail below, the Board finds that there has been substantial compliance with its December 2011 and June 2014 remand orders, and that it may, therefore, proceed with adjudicating the increased rating claim below.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran testified before an Acting Veterans Law Judge via videoconference from the RO in St. Paul, Minnesota, in July 2011.  A transcript of this testimony has been associated with his claims file.  The Acting Veterans Law Judge who conducted the hearing is no longer employed at the Board.  Correspondence was sent to the Veteran in May 2014 inquiring whether he desired a new hearing in conjunction with this appeal.  The Veteran responded in that same month that he would like to appear at a hearing before a Veterans Law Judge at his local RO.  In a subsequent statement, the Veteran elected to have a hearing via videoconference.

A notice letter was to the Veteran in September 2014 informing him that his video hearing was scheduled for October 20, 2014 at the RO in Milwaukee.  An almost identical letter was again sent in early October 2014.  In an October 14, 2014 correspondence with the RO, the Veteran indicated that he could not attend the October 20, 2014 hearing in Milwaukee as this was approximately five hours away from his home by car, but that he could attend a hearing at the St. Paul RO, which was much closer.  Furthermore, the Veteran specifically indicated that he only wished to have a hearing regarding his sleep apnea claim, which is currently not on appeal before the Board.  

In May 2015, VA sent a letter asking the Veteran to clarify whether he wished to withdraw his request for a Board hearing for the issue of an increased evaluation for the service-connected residuals of a symphysis pubis fracture.  To date, the Veteran has not submitted a direct reply to this letter, but in a July 2015 report of general information, he indicated that he would still like to have a hearing for his sleep apnea claim, but he did not ask for a hearing for his increased rating claim.  Furthermore, the Veteran's representative submitted a post-remand, written brief outlining the Veteran's contentions.  Given these facts, the Board determines that the Veteran wished to have his hearing request withdrawn.  Thus, his request for a hearing is considered withdrawn.  See 38 C.F.R. § 20.702(e) (2015).  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

For the entire period on appeal, the weight of the evidence shows that the Veteran had a moderate right hip disability, that was manifested with constant pain, limitation of motion, and weakness; however, he did not have a marked knee or hip disability, fracture of the surgical neck of the femur with false joint, fracture of shaft or anatomical neck of the femur with nonunion and with or without loose motion, to include weight bearing preserved with the aid of a brace.  Moreover, there was no evidence that this disability manifested with symptoms of flailing joint of the hip or hip ankylosis. 


CONCLUSION OF LAW

The criteria for an initial disability rating of 20 percent, but no higher, for residuals of a right symphysis pubis fracture disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DC) 5299-5255 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; see 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of a veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for any increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Thus, the Board shall consider the evidence of record since the grant of service connection for this disability in October 2005, the day after the Veteran was discharged from service.  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "slight," "moderate," and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2015).  Use of terminology such as "slight" or "marked" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2015).

It is possible for a veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2015) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses, also known as "pyramiding").

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Id.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of a disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Indeed, the Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122  (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran is currently in receipt of a 10 percent initial evaluation for status-post fracture to right symphysis pubis under Diagnostic Code 5299-5255, effective October 14, 2005.  38 C.F.R. §§ 4.20, 4.27 (2015) (when an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" by using the first two digits of that part of the rating schedule which most closely identifies the part, or system, of the body involved and adding "99" for the unlisted condition).  Moreover, he has been in receipt of separate ratings for right and left hip strains at 10 percent disabling each under DC 5251 (limitation of extension of the thigh) since April 2011.   

Diagnostic Code 5255 provides ratings for impairment of the femur.  A 10 percent rating is assigned for malunion of the femur with slight knee or hip disability.  A 20 percent rating is assigned for malunion of the femur with moderate knee or hip disability.  A 30 percent rating is assigned for malunion of the femur with marked knee or hip disability.  A 60 percent disability rating applies when there is fracture of the surgical neck of the femur with false joint, or fracture of shaft or anatomical neck of the femur with nonunion, without loose motion, weight bearing preserved with aid of brace.  An 80 percent disability rating, the highest rating assignable under this diagnostic code, contemplates fracture of shaft or anatomical neck of the femur with nonunion, with loose motion (spiral or oblique fracture).

Normal range of motion for the hip is flexion from zero to 125 degrees and abduction from zero to 45 degrees.  38 C.F.R. § 4.71, Plate II (2015).

Other Diagnostic Codes also address the hip and thigh, and are therefore potentially applicable.  Specifically, under Diagnostic Code 5250, ratings are available for ankylosis, which is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  However, as will be discussed, the Veteran has been able to demonstrate considerable motion in the right hip, and no ankylosis has been shown by the evidence of record.  As such, DC 5250 is not applicable. 

Ratings may also be provided under DC 5251 for limitation of extension of the thigh, under DC 5252 for limitation of flexion, or under DC 5253 for limitation of abduction.  These Diagnostic Codes will be discussed in greater detail below.

Although Diagnostic Code 5054 pertains to pain and limitation of the hip, it is applicable after a hip replacement.  The evidence does not show that the Veteran had hip replacement surgery at any period during the appeal, and as such, this Diagnostic Code does not apply.  38 C.F.R. § 4.71a.

Initially, the Board notes that several service treatment records are probative as to the past levels of severity of the Veteran's residuals of a symphysis pubis fracture because this disability was service connected from the day after the Veteran was discharged from service.  The Veteran had a computed tomography (CT) scan in September 2004, which showed an impression that he had healing, minimally displaced fractures of the pubic symphysis with mild diastases indicating disruption of the ligaments of the pubic symphysis.  However, the bony pelvis was otherwise intact and there was no evidence of a visceral injury.

In a February 2005 chronological record of medical care, the Veteran was noted as having pelvic pain since July 2004 that stemmed from a parachuting injury, in which he also incurred a pneumothorax.  The medical professional noted that his pain had decreased to a focal point in the upper inner thigh.  He did not have pain while resting and he was able to ambulate without problems, but his pain increased with hip flexion during activities, such as climbing stairs.  Upon examination, his pelvis had point tenderness over the ischial tubercle.  Range of motion testing showed right hip forward flexion of 120 degrees, external rotation of 40 degrees, and internal rotation of 10 degrees.  He was negative for an impingement sign, but he did have pain caused by resisted abduction.  The medical professional noted that his thigh compartments were soft.  

In April 2005, the Veteran complained of pain in the groin area on the right side.  He reported that he did not have pain with walking, but that the pain returned when he walked long distances.  He also noted that pain occurred when he was seated for prolonged periods.  He reported that he was taking pain medication, specifically, Lortab, following stretches as due to pain.  Upon examination, his gait showed a slight antalgia that decreased his stance time; his posture was normal; he did not have swelling; and, he had tenderness to palpation along the groin in the hip flexor, which was greater on the right than the left.  The medical professional noted that he had palpation to the right side of the inferior pubis ramus.  He had pain during the hip scour test and the internal and external rotation on the right side testing.  He was also positive for the Thomas test on his right side, but negative for Ober's test. Range of motion testing showed a tighter hip flexor, and a tighter hamstring on the right side.  Manual muscle testing revealed a supine straight leg test of 4+/5, hip abduction of 4+/5, hip adduction of 4/5, hip extension of 5/5 on the right that was all painful.  On the left side, manual muscle testing showed all 5/5 except that the Veteran complained of pain to the right hip while the medical professional performed the test on the hip abduction.  

The Veteran again complained of hip pain in May 2005, and a chronological record of medical care showed his right hip range of motion testing results.  His forward flexion was 90 degrees out of a possible 115 degrees, but was limited by pain in the right side of the inferior pubic ramus area.  The medical professional noted discomfort in the lateral hip, and the Veteran was very stiff with overpressure hip flexion.  His hip extension was 10 degrees out of a possible 25 degrees and with pain on the lateral side of the right hip.  Abduction was 25 degrees out of a possible 35 degrees with discomfort in the right side of the inferior pubic ramus area, and adduction was 15 degrees out of a possible 35 degrees during which the Veteran complained of tightness in the hip.  Internal rotation was 30 degrees out of a possible 35 degrees with a slight discomfort in the hip, and external rotation was 20 degrees out of a possible 25 degrees with pain on the lateral side of the hip.  

In a June 2005 report of medical assessment, the Veteran indicated that he is unable to perform physical therapy or play sports due to the residuals of his parachuting injury that occurred in July 2004.  He also stated that he was in constant pain due to his symptoms.  

An August 2005 medical evaluation board report showed that the Veteran complained of chronic right hip pain that was due to a closed pelvic fracture.  Following an evaluation, the medical professional noted that he had chronic right hip pain and decreased range of motion.  The frequency of his pain was noted as intermittent with walking, prolonged standing, or prolonged sitting.  The pain became constant when he was performing his normal infantryman duties, which was his military occupational specialty (MOS).  The severity of his symptoms increased with physical activity, and he was unable to perform strenuous physical activity without pain.  He was noted as requiring daily anti-inflammatory medications, and analgesics approximately one to two times per week.   

In connection with his claim for service connection, the Veteran submitted a statement in August 2005 detailing his symptoms from the pelvic fracture.  In particular, he indicated that he has pain when he walks and must use pain medication when walking for long periods of time.  He also stated that sitting in the same position causes him pain, and that he is unable to walk up stairs without pain.  He stated that he cannot comfortably sleep due to this disability and that he is unable to lift heavy objects, including bags of groceries.  

In September 2005, he submitted a formal claim for service connection for status-post fracture of the symphysis pubis, with painful and decreased range of motion of the right hip.  In his June 2006 notice of disagreement of the initial assigned rating of 10 percent, the Veteran endorsed limited range of motion and pain while running and sitting.  He again endorsed these symptoms in a February 2007 statement in support of his claim, and he also indicated that he has pain anytime he lifts an object of 25 lbs.  Similarly, in a January 2009 statement on a substantive appeal to the Board form (VA Form 9), the Veteran again endorsed symptoms of pain during various activities, and he stated that he is unable to stand or sit in one position longer than 15 minutes.  He indicated very similar symptoms of pain and negative impacts of his disability on his work and daily activities in a July 2011 hearing before the Board.  

Since then, private medical treatment records, including a July 2006 private medical progress note, have shown that he takes pain medication, such as Vicodin and Celebrex, for the residual symptoms of his pelvic fracture. 

A September 2008 VA hip x-ray report showed that he had probable posttraumatic changes in the symphysis pubis.  The x-ray report showed a slight offset of the symphysis pubis with the left superior pubic ramus displaced superiorly in relation to the right superior pubic ramus.  The report stated that there may also be a healed fracture of the right side of the symphysis pubis. 

An October 2008 VA internal medicine nurse practitioner's note showed that the Veteran complained of hip pain during the following activities: carrying objects, bending down, manual yard work, lying in bed, and walking up stairs.  Moreover, he described the pain in his pelvis as sharp, and he indicated that he had soreness in the area after the pain leaves.  Upon examination, his gait was normal.  The VA nurse noted that he was taking pain medication.  

A July 2006 statement by the Veteran's then-supervisor showed that others had observed that he has limited physical capabilities due to his pelvic fracture residuals.  In particular, this supervisor reported that the Veteran was in constant pain and that he moved slower due to his pain.  Also, the Veteran was noted as having to take numerous breaks during work, and that his attitude had changed to a lethargic, silent worker due to these symptoms.  In fact, additional documentation from the Veteran's previous employers, including July 2007 and July 2008 statements, showed that he has faced disciplinary actions at work due to his frequent absenteeism, which he attributes to his service-connected disabilities. 

In April 2009, the Veteran was afforded a VA examination during which the examiner performed an in-person examination and took down his self-reported history and symptoms.  He reported that while he was in service, an orthopedist told him that he had calcifications in the pubic bone and tendons regions.  Moreover, the examiner reported that there was no evidence of a neoplasm, osteomyelitis, or inflammation.  The Veteran reported that since service he continues to have mild to moderate pain or soreness in the suprapubic region with intermittent sharp stabbing pain.  The examiner noted that these symptoms had been present within the last 12 months as well, and the Veteran again reported that he has pain during various physical activities.  The examiner noted that he did not need assistive devices to ambulate, but that he did have intermittent spasms of pain.  Moreover, there was no evidence of instability, but he did have stiffness in the right hip with difficulty getting out of bed or getting off the toilet after increased activity.  The examiner noted that he had flare-ups that the Veteran described as unbearable, and which lasted from two hours to one day.  The examiner noted that the Veteran takes Vicodin and diclofenac for pain, and that he stretches to relieve his symptoms.  

Upon examination, the Veteran had mild tenderness over the anterior inguinal region, with pressure over the symphysis pubis.  He also had tenderness below the scrotum to palpation, but no swelling, redness, or warmth noted.  Moreover, he had no effusion, edema, redness, heat, inflammation, abnormal movement, instability, guarding of movement, or scars.  His range of motion testing showed flexion of zero to 120 degrees, with pain from 115-120 degrees; extension of zero to 30 degrees; adduction of zero to 15 degrees; abduction of zero to 40 degrees; external rotation of zero to 60 degrees; and, internal rotation of zero to 25 degrees.  His gait was normal, and the muscle strength of his range of motion testing was normal.  In regards to the Deluca factors, the examiner specifically determined that there were no additional functional limitations of this joint, including no additional loss of range of motion, during flare-ups, or secondary to repetitive use of the joint after three repetitions, to include painful motion, weakness, excessive fatigability, lack of endurance, or incoordination.  

The VA examiner opined that the Veteran's status-post fracture of the symphysis pubis functionally impaired him with a mild decreased range of motion of the right hip, which he relates to pain and stiffness and responds to stretching.  The examiner noted that he had limited sitting and limited standing but that he was able to change positions as needed.  In regards to his work, this disability led to increased absenteeism, and the examiner noted that he has pain and lack of stamina in relation to occupational activities.  Furthermore, in regards to the effect of this disability on usual daily activities, the examiner noted that it affected his chores, shopping, exercise, sports, recreation, and travelling.  

Following the Board's remand directives, the Veteran was afforded another VA examination in February 2012 during which the examiner reviewed his claims file and records, took down his history and self-reported symptoms, and performed an in-person examination.  The Veteran reported that he was not taking any pain medication for this disability, but that his symptoms had gotten worse.  He reported dull, constant pain in both hips and down into his thighs.  He also endorsed sharp pain, and pain during standing and various other activities.  In fact, he indicated that he can only stand for approximately 30 minutes.  

His range of motion testing showed right hip flexion to 125 degrees, with pain to 115 degrees; extension was greater than 5 degrees, with no objective evidence of pain; abduction was not lost beyond 10 degrees; he was able to cross his legs; and, he was able to toe-out more than 15 degrees.  Moreover, he was able to perform repetitive-use testing after 3 repetitions, with no additional limitation of motion.  The examiner noted no additional functional loss of either lower extremity or any tenderness or pain to palpation in the hips.  Muscle testing was normal and there was no evidence of ankylosis in either hip joint.  Moreover, the examiner noted that there was no malunion or nonunion of the femur, flail hip joint, or leg length discrepancy.  He was noted as not requiring assistive devices for locomotion, and he did not have any of the Deluca factors, "including no additional loss of range of motion, during flare-ups, or secondary to repetitive use of the joint, painful motion, weakness, and excessive fatigability, lack of endurance, or in coordination."  The examiner noted that this disability did not impact his ability to work.  

He was afforded another VA examination for his hip and thigh disabilities in May 2013, during which the examiner reviewed his records, took down his history and self-reported symptoms, and conducted an in-person examination.  He was diagnosed with pubic symphysis fracture and pubic symphysis chronic strain.  He reported the same pain symptoms as previously mentioned, including the inability to stay in one position for longer than 15 minutes, but he did not report flare-ups in his disability symptoms.  

Range of motion testing revealed right hip flexion of 80 degrees with pain beginning at 80 degrees; extension of 30 degrees with pain beginning at 30 degrees; abduction ended 45 degrees with painful motion beginning at 20 degrees, but was not lost beyond 10 degrees; adduction ended at 25 degrees with painful motion at 20 degrees, but was not limited to such a degree that he could not cross his legs; rotation was not limited to such a degree that he could not toe-out more than 15 degrees; external rotation ended at 60 degrees with no objective evidence of painful motion; and, internal rotation ended at 30 degrees with painful motion at 15 degrees.  After three repetitions, similar range of motion results were gathered.  He did have additional limitation after repetitive-use testing, and in particular, he had additional pain on movement and less movement than normal.  Moreover, he had localized tenderness or pain to palpation for joints and soft tissue in both hips.  His muscle strength testing revealed normal results, and he did not have ankylosis in either hip joint, or malunion or nonunion of the femur, flail hip joint, or leg length discrepancy.  Furthermore, he was noted as not having had arthroscopic or other hip surgery, or requiring the use of assistive devices for locomotion.  

The examiner concluded that his disability impacted his ability to work by limiting his lifting to 40 lbs.  Additionally, he could walk for 10 to 20 minutes continuously then he needs rest.  He needed to adjust positions after sitting for 15 minutes, and he could only sit for 30 minutes then needs to stand or walk for approximately two minutes.  The examiner noted that he can only stand for 15 minutes and then needed to sit for 15 minutes during an eight-hour day.  

In a July 2015 statement, the Veteran's representative contended that his symptoms should be rated as "moderate" or "marked" under DC 5255 because he described his pain as constant.  

Having reviewed the evidence of record, the Board concludes that the Veteran's disability picture for his residuals of a right symphysis pubis fracture disability approximates a rating of 20 percent, but not higher, due to his moderate right hip disability.  The Board acknowledges that the February 2012 and May 2013 VA examiners specifically noted that the Veteran did not have impairment of the femur that manifested as a malunion or nonunion.  However, the record as a whole indicates symptoms of an offset of the symphysis pubis with the superior public ramus and the presence of a healed symphysis pubis fracture.  Additionally, the Veteran's consistent statements of constant pain, limitation of motion, and weakness, as well as his statements that he is unable to stand or sit for relatively short periods of time without worsening symptoms, indicate that he has a moderate hip disability.  Thus, the Board concludes that these symptoms are best rated by analogy through Diagnostic Code 5255 even though there is no affirmative evidence that he has a malunion of the femur.  

Again, under Diagnostic Code 5255, a 30 percent disability rating applies when there is marked knee or hip disability, and a higher rating of 60 percent applies when there is a fracture of the surgical neck of the femur with false joint, or fracture of shaft or anatomical neck of the femur with nonunion, without loose motion, weight bearing preserved with aid of brace.  The Board finds there is no evidence of such additional symptoms.  In particular, the lay and medical evidence of record shows that there was no evidence of a marked knee or hip disability, fracture of the surgical neck of the femur with false joint, fracture of shaft or anatomical neck of the femur with nonunion and with or without loose motion, weight bearing preserved with aid of brace during any period on appeal.  Moreover, there was no evidence that this disability manifested with symptoms of flailing joint of the hip, or hip ankylosis during the appeal period. 

While the Board acknowledges the statements from the Veteran's representative contending that the description of his pain as constant amounts to a marked hip disability, the evidence does not support this contention.  In particular, the VA examinations, as well as the service treatment records and private treatment records, show that his range of motion testing and additional symptoms of pain and weakness do not amount to a marked right hip disability as he was able to perform these tests after three repetitions and he was able to cross his legs during the examinations.  Therefore, the next higher 30 percent rating under Diagnostic Code 5255 is not met. 

The Board has considered other rating codes, but no diagnostic code would provide a rating in excess of 20 percent for the residuals of his pelvic fracture, as analogized through his right hip disability.  For example, no ankylosis of the right hip has been shown, so Diagnostic Code 5250 is inapplicable. 

Similarly, limitation of extension of the thigh under 38 C.F.R. § 4.71a, Diagnostic Code 5251 would fail to provide any additional benefit to the Veteran.  As noted, the Veteran has demonstrated considerable hip motion.  The Veteran's extension was at least 5 degrees, which is the limit for the maximum 10 percent rating based on limitation of extension under Diagnostic Code 5251.  Moreover, the Veteran has been in receipt of 10 percent ratings for his right and left hip strains pursuant to DC 5251 since April 2011, and claims for earlier effective dates for these ratings are being adjudicated by the RO.  Thus, application of this diagnostic code to his pubis fracture disability symptoms would amount to pyramiding.  

Likewise, limitation of flexion of the thigh under 38 C.F.R. § 4.71a, Diagnostic Code 5252 is also not applicable to his symptoms.  There is no evidence the right hip flexion was limited to 20 degrees or less warranting a higher rating under DC 5252.  The Board notes that Diagnostic Code 5253 does not apply as there was no evidence of abduction limitation of motion lost beyond 10 degrees, as shown by multiple VA examinations.  As such, an increased rating is not warranted under Diagnostic Code 5253.  Additionally, the evidence of record did not show a flail joint in the right hip; therefore, Diagnostic Code 5254 is inapplicable.  Moreover, neither the Veteran nor the record as whole has indicated that he has any disability in his knees; thus, the diagnostic codes related to the knee and lower leg are inapplicable.  See 38 C.F.R. § 4.71a, DC 5256, 5257, 5258, 5259, 5260, 5261, 5262, 5263.  

As described, the Veteran's residuals of a right symphysis pubis fracture disability have warranted a 20 percent rating, but not higher, for the entire appeal period.  In reaching this conclusion, the Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See DeLuca, 8 Vet. App. 202 (1995).  The Board acknowledges the Veteran's reports of pain, and it has increased his rating for this disability based upon the Deluca factors.  However, the VA examinations revealed that while range of motion testing increased the pain and range of motion was slightly decreased, there was no evidence that these symptoms amount to a marked knee or hip disability.  As such, the Board is satisfied that a rating in excess of 20 percent for the residuals of a right symphysis pubis fracture is not warranted based on functional limitation of motion.

Accordingly the Board concludes that the Veteran's residuals of a right symphysis pubis fracture disability has been 20 percent disabling, but no more, throughout the entire rating period on appeal under DC 5255.  Therefore, the Veteran's increased rating claim for this pelvic fracture disability must be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Extraschedular Considerations

The Board has also considered whether referral for one or more "extraschedular" ratings is warranted for the Veteran's residuals of a right symphysis pubis fracture disability symptoms.  An extraschedular rating is a rating outside of the regular rating criteria and is permitted if certain factors are present.  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe his disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here, the schedular rating criteria used to rate the Veteran's service-connected disability above reasonably describes and assesses the disability level and symptomatology.  The criteria rate his pelvic fracture residuals disability on the basis of analogy to the impairment of the femur, to include the level of severity of knee or hip disability symptoms.  The criteria consider limitation of motion, to include as due to pain and weakness.  Thus, the demonstrated manifestations - namely limitation of motion, as well as loss of motion due to pain- are contemplated by the provisions of the rating schedule and the VA examiners specifically addressed the DeLuca factors during the examinations and the impact the Veteran's symptoms have on his employment. 

As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate his residuals of a pelvic fracture disability, and referral for consideration of an extra-schedular evaluation is not warranted.  

Moreover, the Board acknowledges that the Veteran is also service-connected for additional disabilities, including an anxiety disorder at 30 percent disabling, lumbar strain with spasm at 20 percent disabling, tinnitus at 10 percent disabling, and several other noncompensable disabilities.  However, the record as a whole has not indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Nonetheless, the Board has fully considered the additional service-connected disabilities in concluding that referral for consideration on an extraschedular rating is not warranted.  




Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  Notice letters were sent to the Veteran in September 2005, March 2006, and January 2009, prior to the adjudication of the claim on appeal.  Notices sent included descriptions of what information and evidence must be submitted to substantiate the claim, including descriptions of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).   

Moreover, as it pertains to the claim for a higher initial rating, where, as here, service connection has been granted and the initial rating has been assigned, the claim of entitlement to service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required, since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).     

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  

The Board finds that VA has satisfied its duty to assist by acquiring service treatment records, as well as records of VA and private treatment.  The duty to assist was further satisfied by VA examinations in April 2009, February 2012, and May 2013, during which the examiners conducted in-person examinations of the Veteran, took down the Veteran's history, laid factual foundations for the conclusions reached, reviewed the pertinent records, and reached conclusions and offered opinions based on the Veteran's history, records, and examinations that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions has been met.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  

Finally, the Board remanded the increased rating claim on appeal in December 2011 for additional development, including obtaining outstanding treatment records and scheduling the Veteran for a VA examination.  Accordingly, VA associated all outstanding treatment records, and scheduled the Veteran for a VA examination in February 2012.  Furthermore, the Board remanded this matter again in June 2014 to schedule the Veteran for a Board hearing.  VA scheduled him to attend a hearing in October 2014, but as explained more thoroughly above, the Veteran withdrew his hearing request for this claim in a written statement prior to the scheduled hearing date.  Therefore, the Board finds that there has been substantial compliance with its December 2011 and June 2014 remand directives, and the Board has properly proceeded with the foregoing decision.  See Stegall, 11 Vet. App. at 271 (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.


ORDER

Entitlement to an initial disability rating of 20 percent, but not higher, for residuals of a right symphysis pubis fracture disability is granted.


REMAND

The Board must remand the issue of entitlement to a TDIU for additional evidentiary and procedural development.  

During the pendency of the Veteran's increased rating claim for residuals of a right symphysis pubis fracture disability, he has indicated on several occasions that he is prevented from working or from performing certain types of jobs due to this disability.  Moreover, he has submitted several written documents, including from July 2007 and July 2008, from previous employers indicating that he was subject to disciplinary action at work due to frequent absenteeism.  He has contended that these absences were due to his pelvic fracture symptoms and other service-connected disabilities.  In an April 2011 statement in support of his claim, the Veteran stated that his back and hip problems affect him every day and have limited his employment.  When entitlement to a TDIU is raised during the adjudicatory process of evaluating the underlying disability or disabilities, it is part of the claim for benefits for the underlying disability or disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  While it is currently unclear whether the Veteran is employed, there is indication in the record that he was prevented from working and has been disciplined due to his service-connected disabilities.  Thus, the Board concludes that an inferred claim for a TDIU has been raised by the record in connection with the increased rating claim for residuals of a right symphysis pubis fracture disability pursuant to Rice.  

A TDIU may be granted in instances where a veteran's service-connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2015).  In this case, the issue of entitlement to a TDIU has not been developed nor considered by the RO in the first instance.  Therefore, the Board remands the TDIU issue to the RO for development and adjudication.  

Accordingly, the case is REMANDED for the following action:

1.  After completing any development deemed necessary, the RO should review and adjudicate the issue of entitlement to a TDIU in light of all the evidence of record.  If it deems it appropriate, the RO's adjudication should include a referral to the Director, Compensation and Pension Service for extra-schedular consideration, to determine whether the Veteran is unemployable by reason of service-connected disabilities.  

2.  If any benefit sought on appeal remains denied for the issue of entitlement to a TDIU, a supplemental statement of the case should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


